Bloodworth, J.
The motion for a new trial contains a special ground as follows: “Movant would show that at the conclusion of the evidence in said case the attorney for the defendant moved the court to direct a verdict for the defendant, and the attorney for the plaintiff moved the court to direct a verdict for the plaintiff; whereupon the court asked if both sides were willing for him to do so, that he would take the papers in said case and such of the evidence as was contained in the interrogatories and consider them and direct a verdict one way or the other. Counsel for both sides agreed, and the court directed a verdict in favor of the plaintiff for the full amount sued for.'” The effect of the foregoing agreement was to allow the judge to pass upon the facts of the case without the intervention of .a jury. The judge, upon a consideration of the conflicting evidence, directed verdict for the plaintiff. There is some evidence to support the finding, and the verdict will not be disturbed by this court. See Coalson Co. v. Burney, 29 Ga. App. 137 (113 S. E. 825); Wiley v. Dodson, 29 Ga. App. 161 (114 S. E. 62), and cases cited in the opinion in each of these cases.

Judgment affirmed.


Luke, J., concurs, Broyles, C. J., disqualified.